Case 18-10462        Doc 162     Filed 10/09/19      Entered 10/09/19 16:11:04        Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF LOUISIANA


      IN RE:
                 KENNETH M JACKSON                               CASE NO. 18-10462


                 DEBTOR                                          CHAPTER 13



                                             ORDER

       Considering the motion of Sn Servicing Corporation, as servicer for U.S. Bank National

Association, as Trustee of the Lodge Series III Trust (P-132) for relief from the automatic stay,

the agreement between the parties and applicable law,

       IT IS ORDERED that the automatic stay shall remain in effect for one hundred and fifty

(150) days from entry of this order to allow the Chapter 7 Trustee time to sell the Property or

until written notice from the Trustee that administration of the Property has ceased, whichever

occurs first. At the expiration of the 150 days, the automatic stay shall be terminated.

       Baton Rouge, Louisiana, October 9, 2019.


                                  s/ Douglas D. Dodd
                                 DOUGLAS D. DODD
                         UNITED STATES BANKRUPTCY JUDGE



Submitted by:                                     READ and AGREED:
/s/ Tabitha Mangano                               /s/ Dwayne M. Murray
Tabitha Mangano (No. 32569)                       Dwayne M. Murray, Trustee (No. 18658)
Cris R. Jackson (No. 20876)                       Chapter 7 Trustee
JACKSON & McPHERSON, L.L.C.                       4970 Bluebonnet Boulevard, Suite B
1010 Common Street, Suite 1800                    Baton Rouge, Louisiana 70809
New Orleans, Louisiana 70112                      225-925-1110
504-581-9444
